Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 4, 2022

                                      No. 04-21-00570-CR

                                     Rueben Justin TREJO,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CR-9333
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER

        Appellant’s brief was originally due on May 18, 2022 and was not filed. We granted
appellant’s first three motions for extension of time, extending the deadline for filing the brief
until September 14, 2022. In our August 16, 2022 order granting the third motion for extension
of time, we cautioned appellant that no further extensions would be granted and that if the brief
was not filed by September 14, 2022, we would abate the appeal and remand the cause to the
trial court for a hearing to determine whether appellant or appointed counsel had abandoned the
appeal. See TEX. R. APP. P. 38.8(b)(2). On September 13, 2022, appellant filed a fourth motion
for extension of time. In accordance with our August 16, 2022 order, we abated the appeal and
remanded the cause to the trial court for an abandonment hearing.

         During the September 28, 2022 abandonment hearing, the trial court found that appellant
desired to prosecute the appeal, that he was indigent, and that appointed counsel had not
abandoned the appeal. On October 3, 2022, appellant filed his brief in this court. We therefore
LIFT the abatement and REINSTATE this appeal to our docket. We ORDER appellee to file
its brief by November 2, 2022.



                                                     _________________________________
                                                     Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court